Citation Nr: 1125293	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 administrative decision of a VA Regional Office (RO) in Buffalo, New York.  The June 2004 Character of Discharge Determination found that the appellant's discharge for his entire period of service was considered dishonorable for VA purposes.  An October 2005 statement of the case further clarified that the appellant's discharge for his entire period of service was considered dishonorable under the provisions of 38 C.F.R. § 3.12(d)(4) and that the appellant would be entitled to health care under the provisions of Chapter 17 of Title 38 of the United States Code for any disabilities determined to be service connected.

In January 2010, the claim was remanded to the RO to provide notice to the appellant.  The claim is again before the Board for appellate review.

The Board notes that the claim of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits was previously denied by an administrative decision in February 1971.  Although notified of the denial, the appellant did not appeal.  However, subsequent to this rating decision, additional pertinent service personnel records were associated with the claims folder.  As these records were not part of the claims file at the time of the February 1971 denial, the claim of whether the character of the appellant's discharge constitutes a bar to payment of VA benefits will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2010).  As such, the issue has been recharacterized on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Essentially, in this case the appellant accepted an undesirable discharge in lieu of a court martial.  In general, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), (18) (West 2002); 38 C.F.R. § 3.12(a) (2010).

A discharge (including a discharge under other than honorable conditions) that is issued because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d) (2010).  An exception is provided under that regulation if the discharge was because of a minor offense and service was otherwise honest, faithful and meritorious.  Id.  Further, entitlement to VA benefits is not barred if it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  The insanity, however, need not have caused the misconduct; it must only have existed at the time of the commission of the offense leading to the person's discharge.  Struck v. Brown, 9 Vet. App. 145 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence that is necessary to substantiate the claim, the information and evidence VA will seek to provide, and the information and evidence the claimant is expected to provide.
In the January 2010 remand, the Board instructed the RO to provide the appellant with proper notice regarding his petition to reopen, in accordance with VCAA.  At that time, the appellant had received no VCAA notice.  On remand, the RO provided VCAA notice neither related to the appellant's petition to reopen nor his underlying claim.  Instead, the RO provided the appellant with notice regarding how to establish a claim for service connection, which is irrelevant to the appellant's claim on appeal.

The appellant must be provided with pertinent notice informing him how to establish his claim for whether the character of his discharge constitutes a bar to payment of VA benefits.  This includes, as explained in the prior remand, informing the appellant that he may submit medical evidence showing that he was insane at the time of committing the offense(s), under 38 C.F.R. § 3.12(b).  As the appellant's claim has been recharacterized, notice pertaining to a petition to reopen is no longer required.

As the appellant was provided with no VCAA notice pertinent to his claim, the claim must be remanded for the RO to provide the appellant with such notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should advise the appellant of what evidence is necessary to substantiate the elements required to establish the claim for whether the appellant's character of discharge constitutes a bar to VA benefits (as set forth in 38 C.F.R. § 3.12).  This notice must inform the appellant that he may submit medical evidence showing that he was insane at the time of committing the offense(s).  The appellant should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  To help avoid future remand, the RO must ensure that the requested action has been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Upon completion of the foregoing, the RO should readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the RO should provide the appellant and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

